DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-10, 12 and 15-21 are pending.

Response to Amendment
Applicants’ response to the last Office Action, dated Dec. 10, 2021 has been entered and made of record.  In view of Applicant’s amendment for the title, the objection to the specification has been expressly withdrawn.

Allowable Subject Matter
	Claims 1-10, 12 and 15-21 are allowed.  
The following is an examiner’s statement of reasons for allowance: 
As to claim 1, it is persuasive that “Applicants have incorporated limitations from objected to but allowable claim 14 and intervening claims 11 and 13 into independent claim 1” (Remarks, p. 8).
	Accordingly, the closest known prior art, i.e., Kim et al. (US 2019/0207141 A1), Park et al. (US 2019/0355927 A1), Kim et al. (US 2016/0357052 A1), Xu (US 2016/0377281 A1), Ha et al. (US 2019/0259310 A1), Lee et al. (US 2018/0190936 A1), Han et al. (US 2015/0043174 A1), Kim et al. (US 2019/0196548 A1), Koo et al. (US 2019/0132987 A1), Wu et al. (US 2020/0245501 A1) and Park et al. (US 2016/0027718 A1), alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “the plane segment is connected to the bending portion through a transition segment, the transition segment comprises a first material layer and a second material layer laminated along the thickness direction of the support plate, a material of the first material layer is the same as that of the plane segment, and the first material layer is respectively connected to the plane segment and the bending portion; a material of the second material layer is the same as that of the bending portion, and the second material layer is respectively connected to the plane segment and the bending portion”.
	As to claims 2-10, 12 and 15-20, they directly or indirectly depend from claim 1, and are allowed at least for the same reason above.
	As to claim 21, it is persuasive that “Applicants have added new claim 21 based on the subject matter of allowable claim 18” (Remarks, p. 9).
	Accordingly, the closest known prior art indicated above, alone or in reasonable combination, fails to teach limitations in consideration of the claims as a whole, specifically with respect to the limitations “two ends of the second connection segment are connected to the plane segment by a transition segment, the transition segment comprises a first material layer and a second material layer laminated along the thickness direction of the support plate, a material of the first material layer is the same as that of the plane segment, and the first material layer is connected to the plane segment and the second connection segment respectively; a material of the second material layer is the same as that of the second connection segment, and the second material layer is connected to the plane segment and the second connection segment respectively”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD J HONG whose telephone number is (571) 270-7765.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jan. 11, 2022


/RICHARD J HONG/Primary Examiner, Art Unit 2692                                                                                                                                                                                                        

***